Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.
	Claims 2-6 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/912,930, 10/09/2019, and is a CIP of 16/148,462, 10/01/2018, which is a CON of 15/076,931, 03/22/2016, which claims benefit of 62/138,099, 03/25/2015.
Applicant also claims that the instant application is a CIP of 16/270,033, 02/07/2019, which is a CON of 15/204,280, 07/07/2016, which claims benefit of 62/190,039, 07/08/2015.
However, although Applicant describes cannabinoid dosage forms in provisional application 62/912,930, with regard to Applicant’s claim of a CIP relationship between instant application 16/839,343 and 16/148,462, the instant application does not repeat a substantial portion of prior application 16/148,462. In fact, the specifications are totally different. In addition, with regard to Applicant’s claim of a CIP relationship between instant application 16/839,343 and 16/270,033, the instant application does not repeat a substantial portion of prior application 16/270,033. In fact, the specifications are totally different.
In addition, with regard to applications 15/076,931 and 15/204,280, for which Applicant is claiming a continuation (CON) relationship, the specifications of these two applications are different from each other and neither is the same as the specification filed in instant application 16/839,343. Therefore, it is not clear that Applicant has established either CIP or CON relationships with regard to the domestic priority claims made by Applicant. 
	Therefore, claims 1-6 have the effective filing date of 09 October 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 April 2021 (i.e., 19 April 2021-A and 19 April 2021-B) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:

The specification is objected to because it is not paginated. See MPEP 608.01 (I) at 37 CFR 1.52 (b)(5)) reads, in part: the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

	Claim 1 recites: “A cannabinoid oral dosage form in unit dosage form,…, having a maximum cannabinoid dose per unit dosage form of 25 mg,…”
	However, the specification recites: “…to provide unit dosage forms that contain, for example, 1 mg, 3 gm, 5 mg, 10 mg and even 20 mg CBD dosage forms…” 
(originally-filed specification, para. [009]); and “Larger serving sizes of tablets or
capsules can thus contain up to 20 mg CBD…” (spec., para. [009]).
	That is, the specification does not recite a maximum cannabinoid dose (or any cannabinoid dose) per unit dosage form of 25 mg.

	Claim 2 recites: “…, wherein said bacterially fermented hemp contains cannabinoid acids in chemically stabilized form.”
	The specification recites: “…, fermentation of hemp with bacterial culture both increases and stabilizes (see Example 2 below) the cannabinoid acids (CBDA, CBGA etc) in the hemp,…” (spec., para. [015]).
	However, it is not clear that a chemical stabilization, per se, has been established according to the data presented in the specification. The specification does not recite the phrase ‘chemically stabilized’. Therefore, it is not clear what is meant by a ‘chemically stabilized’ form vs a ‘stabilized’ form. For example, it is not clear if the terms ‘chemically stabilized’ and, e.g., ‘stabilized’ mean the same or different properties.
In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of ’25 mg’ in claim 1 and ‘chemically’ in claim 2 can either be deleted or amended to an amount (with regard to claim 1) that is supported by the specification.

Claim Objections
Claims 2-6 are objected to because of the following informalities:

Claim 2 recites: “…, wherein said bacterially fermented hemp contains cannabinoid acids in chemically stabilized form”, which should read: “…, wherein said bacterially fermented hemp contains cannabinoid acids in chemically stabilized forms.”
Claim 3 recites: “A cannabinoid oral dosage form in unit dosage form, consisting essentially of bacterially fermented hemp, compounded as a tablet or within a capsule, powder or other unit dosage form as the predominant…”, which should read: “A cannabinoid oral dosage form in unit dosage form, consisting essentially of bacterially fermented hemp, compounded as a tablet or within a capsule, powder or other unit dosage form, as the predominant…” That is, there should be a comma after the word form (see claim 1).
Claims 4, 5 and 6 recite: “The oral dosage form of claim 1,…”, which should read: “The cannabinoid oral dosage form of claim 1,…” (Compare to claim 2.)
Claim 4 recites: “The oral dosage form of claim 1, wherein each oral dosage form…”, which should read: “The oral dosage form of claim 1, wherein the oral dosage form…” or “The oral dosage form of claim 1, wherein said oral dosage form…”
Claim 6 recites: “The oral dosage form of claim 1, wherein said dosage form…”, which should read: “The cannabinoid oral dosage form of claim 1, wherein said oral dosage form…” or “The cannabinoid oral dosage form of claim 1, wherein said cannabinoid oral dosage form…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 2 and 4-6 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]

Claims 1, 2 and 4-6 fail to comply with the written description requirement, because they do not adequately describe the manner and process of making and using the invention.

Claim 1 recites: “A cannabinoid oral dosage form in unit dosage form,…, having a maximum cannabinoid dose per unit dosage form of 25 mg,…”

	However, the specification recites: “…to provide unit dosage forms that contain, for example, 1 mg, 3 gm, 5 mg, 10 mg and even 20 mg CBD dosage forms…” 
(originally-filed specification, para. [009]); and “Larger serving sizes of tablets or
capsules can thus contain up to 20 mg CBD…” (spec., para. [009]).
	That is, the specification does not recite a maximum cannabinoid dose (or any cannabinoid dose) per unit dosage form of 25 mg.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claimed subject matter, or the claim may be amended to recite a maximum cannabinoid dose per unit dosage that is supported by the specification.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2 and 4-6 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for this reason.

Claims 1-6 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claims 1 and 3 recite: “…, compounded as a tablet or within a capsule, powder or other unit dosage form,…”
However, it is not clear what types of dosage forms are encompassed by the term ‘other unit dosage’, within the context of the claimed subject matter.
The specification does not recite the term ‘other unit dosage’. The specification recites: “One benefit of the present formulations inheres in the retained diluent of the whole native hemp or activated hemp, compared to other dosage forms that contain extracts,…” (originally-filed specification, para. [008]). That is, this recitation of the term ‘other dosage forms’ does not appear to be related to the dosage forms comprising the claimed cannabinoid oral dosage.
For the purpose of compact prosecution, the claim will be interpreted to refer to any cannabinoid oral dosage cited in the prior art which can be formulated into a tablet or capsule, formulated as a powder or formulated as any other type of dosage form, as described in said prior art
Prior art will be applied according to this interpretation.

Claim 2 recites: “…, wherein said bacterially fermented hemp contains cannabinoid acids in chemically stabilized form.”
	However, it is not clear what is meant by ‘chemically stabilized’ vs, for example, simply ‘stabilized’. 
The specification recites: “…, fermentation of hemp with bacterial culture both increases and stabilizes (see Example 2 below) the cannabinoid acids (CBDA, CBGA etc) in the hemp,…” (spec., para. [015]). The specification does not explain, describe or define the term ‘chemically stabilized’. It is not whether or not some type of chemical modification(s), for example, has/have been made to said cannabinoid acids so as to stabilize them.
For the purpose of compact prosecution, the claim will be interpreted to read: “…, wherein said bacterially fermented hemp contains cannabinoid acids in stabilized forms” or  “…, wherein said bacterially fermented hemp contains cannabinoid acids in stabilized chemically active forms.” Other language will be considered. In addition, any cannabinoid acids cited in the prior art which have chemical activity or are considered to be active, within the context of the claimed subject matter, will be considered to be inherently stable.
Prior art will be applied according to this interpretation.

Claim 3 recites: “A cannabinoid oral dosage form in unit dosage form, consisting essentially of bacterially fermented hemp, compounded as a tablet or within a capsule, powder or other unit dosage form as the predominant or exclusive ingredient…”
The claim recites the relative terms ‘predominant’ and ‘exclusive’.
The terms ‘predominant’ and ‘exclusive’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the terms 'predominant' and ‘exclusive’ within the context of dosages of bacterially fermented hemp (MPEP 2173.05 (b)(I)). 
The specification does not recite the term ‘exclusive’. With regard to the term ‘predominant’, the specification recites: “…the administration of hemp/bacterial probiotic as a powder…and as predominantly the only oral dosage form constituent…” (spec., para. [011]); and “…, the dosage form material is predominantly or completely ‘whole’ hemp” (para. [011]). American English dictionary definitions of the terms are: predominant- present as the strongest or main element; and exclusive- excluding much or all.
For the purpose of compact prosecution, the claim will be interpreted to mean that the component ‘bacterially fermented hemp’ will be the main element or ingredient of a cannabinoid dosage form within its description as cited in the prior art.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Silen (U.S. Patent Application Publication No. 2017/0312326 A1) as evidenced by and in view of Nionelli et al. ((2018) Intl. J. Food Microbiol. 279: 14-25), and Callaway ((2004) Euphytica 140: 65-72).

Silen as evidenced by Nionelli et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 5 and 6.
 Regarding claims 1 and 2, Silen shows a cannabis composition which can be adapted for oral use. Such a smokeless cannabis composition allows for the controlled release of cannabinoids, such as THC (tetrahydrocannabinol) and cannabidiol (CBD) (pg. 2, para. [0028] [Claim 1- A cannabinoid oral dosage form, having a cannabinoid dose]).
A method of manufacture of a cannabis composition adapted for oral use can include: a) providing a cannabis material; and c) allowing the cannabis to ferment for a period of time (pg. 1, para. [0016]). Fermentation can be aided by fungi and/or microorganisms present in the cannabis material (pg. 3, para. [0063]). Cannabis has been used for thousands of years as a source for hemp fiber and hemp oils (pg. 1, para. [0003] [Claim 1- consisting essentially of bacterially fermented hemp, having viable bacteria therein as a probiotic dietary supplement] [Claim 2- said bacterially fermented hemp contains cannabinoid acids in chemically stabilized form]).

	It is noted that an American English dictionary definition of the word ‘hemp’ is: the cannabis plant. Therefore, the terms ‘cannabis’ and ‘hemp’ will be considered to be synonymous with each other and so can be applied interchangeably when referring to the instant application and the prior art.

	Silen does not specifically show that bacteria are microorganisms which are present in cannabis material, with to the bacterially fermented hemp recited in claim 1.
	Nionelli et al. shows that hemp flour (inherently) contains lactic acid bacteria such that when stored in a fermentative environment becomes a substrate for active fermentation by the lactic acid bacteria, by way of addressing the limitations of claim 1.
Nionelli et al. teaches that lactic acid bacteria were isolated from hemp (Cannabis sativa L.) flour as spontaneously fermented dough (pg. 14, Abstract).

Nionelli et al. also addresses the limitations of claim 5.
Regarding claim 5, Nionelli et al. shows that isolates were identified and further selected based on pro-technological, nutritional and functional properties, and included Lactobacillus plantarum/s5, Pediococcus acidilactici/s5, and Leuconostoc mesenteroides/s1 (pg. 14, Abstract [Claim 5- wherein said hemp is fermented with one or more bacteria selected from a group which includes Lactobacillus plantarum]). 

Further regarding claim 1, and regarding claim 6, Silen shows a cannabis composition for medical use can include cannabis extract oil, such that single-dosage formulation of the cannabis composition includes 10 mg of THC (pg. 3, para. [0056] [Claim 1- in unit dosage form, a maximum cannabinoid dose per unit dosage form of 25 mg] [Claim 6- said oral dosage form contains no more than 10 mg cannabinoid per unit dosage form]).
	Further regarding claim 1, the cannabis composition can be compressed into a solid and stable shape, such as a compressed sheet, a bar, or a stick (pg. 3, para. [0054] [Claim 1- the unit dosage form is compounded as an “other” unit dosage form]).

	Silen as evidenced by Nionelli et al. does not show: 1) having a soluble dietary fiber to insoluble dietary fiber ratio of 1:30 [Claim 1]; and 2) having a maximum cannabinoid dose per unit dosage form of 25 mg [Claim 1]. 

Callaway provides information that would enable one of ordinary skill in the art to determine a specific soluble dietary fiber to insoluble dietary fiber ratio (e.g., 1:30) as a property of the bacterially fermented hemp, with regard to claim 1. 
Callaway teaches that non-drug varieties of Cannabis, commonly referred to as hemp, have not been studied extensively for their nutritional potential in recent years, nor has hempseed been utilized to any great extent by the industrial processes and food markets that have developed during the 20th century (pg. 65, Summary [nexus to Silen] [cannabis/hemp composition]). 
Regarding claim 1, the ripened seed of hemp and seed meal are excellent sources of dietary oil, fiber and protein (Table 1) (pg. 65, column 1, para. 1). Table 1 shows that whole seed has a digestible [= soluble] dietary fiber amount of 5.4% and a non-digestible [= insoluble] dietary fiber amount of 22.2%. Seed meal has a soluble dietary fiber amount of 16.4% and an insoluble dietary fiber amount of 26.2% (pg. 66, column 1, Table 1).

Compare to Applicant’s recitation that “…, hemp (prior to bacterial fermentation) contains total dietary fiber (TDF) having a ratio of 1 part SDF (soluble dietary fiber) to 30 parts IDF (insoluble dietary fiber)” (spec., para. [013]). That is, it appears as though the specific SDF to IDF ratio does not result from the bacterial fermentation process, but from the hemp source used.


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cannabinoid oral dosage form, consisting essentially of bacterially fermented hemp, compounded in a solid unit dosage form, as shown by Silen as evidenced by Nionelli et al., by: 1) producing an oral dosage form having a maximum cannabinoid dose per unit dosage form of 25 mg [Claim 1], with a reasonable expectation of success, because Silen shows that an embodiment of the cannabis composition can include 10 mg of THC (pg. 3, para. [0056]), and also teaches, as an embodiment of the cannabis composition, that tetrahydrocannabinol is in a range of 15 to 70 percent by volume of the cannabis extract oil (pg. 4, claim 2). That is, Silen teaches that the cannabinoid can be present in the cannabis composition within a specific range percentage, and also in a specific amount. Therefore, one of ordinary skill in the art would use routine optimization to modify the bacterial fermentation process (e.g., by lengthening the fermentation time or selecting a specific type of bacterium) in order to produce a maximum cannabinoid dose per unit dosage form of 25 mg (MPEP 2143 (I)(G)) and MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have prepared a cannabinoid oral dosage form having a soluble dietary fiber to insoluble dietary fiber ratio of 1:30 [Claim 1], with a reasonable expectation of success, because Callaway teaches that different forms of a hemp product (i.e., whole seed vs seed meal) can have different soluble to insoluble dietary fiber ratios. Therefore, it would have been obvious to one of ordinary skill in the art would to have selected that part of the hemp plant that would give a desired soluble to insoluble dietary fiber ratio (MPEP 2143 (I)(G) and MPEP 2144 (I)). It is noted that the instant specification does not state that any specific part of the hemp plant was used to prepare the claimed cannabinoid oral dosage form. Example 1 describes the use of a “hemp pomace” made from native hemp (originally-filed specification, para. [016]). In addition, the specification recites: “…, hemp (prior to bacterial fermentation) contains total dietary fiber (TDF) having a ratio of 1 part SDF (soluble dietary fiber) to 30 parts IDF (insoluble dietary fiber)” (spec., para. [013]). That is, it appears as though the instantly claimed SDF to IDF ratio does not result from the bacterial fermentation process, but from the hemp source used (in view of the instantly claimed recitation of ‘consisting essentially of bacterially fermented hemp’).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of cannabinoid oral dosage form production would be motivated to optimize the health-related beneficial characteristics of said oral dosage form, such as a high amount of insoluble dietary fiber, which has therapeutic properties.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Silen (U.S. Patent Application Publication No. 2017/0312326 A1) as evidenced by Nionelli et al. ((2018) Intl. J. Food Microbiol. 279: 14-25) in view of Chatterly ((2019 May) Cannabis Wiki. Datasheet [online] pp.1-3).

Silen as evidenced by Nionelli et al. addresses some of the limitations of claim 3.
 Regarding claim 3, Silen shows a cannabis composition which can be adapted for oral use. Such a smokeless cannabis composition allows for the controlled release of cannabinoids, such as THC (tetrahydrocannabinol) and cannabidiol (CBD) (pg. 2, para. [0028] [Claim 3- A cannabinoid oral dosage form, having a cannabinoid dose]).
A method of manufacture of a cannabis composition adapted for oral use can include: a) providing a cannabis material; and c) allowing the cannabis to ferment for a period of time (pg. 1, para. [0016]). Fermentation can be aided by fungi and/or microorganisms present in the cannabis material (pg. 3, para. [0063]). Cannabis has been used for thousands of years as a source for hemp fiber and hemp oils (pg. 1, para. [0003] [Claim 3- consisting essentially of bacterially fermented hemp as the predominant or exclusive ingredient]).

	It is noted that an American English dictionary definition of the word ‘hemp’ is: the cannabis plant. Therefore, the terms ‘cannabis’ and ‘hemp’ will be considered to be synonymous with each other and so can be applied interchangeably when referring to the instant application and the prior art.

	Silen does not specifically show that bacteria are microorganisms which are present in cannabis material, with to the bacterially fermented hemp recited in claim 3.
	Nionelli et al. shows that hemp flour (inherently) contains lactic acid bacteria such that when stored in a fermentative environment becomes a substrate for active fermentation by the lactic acid bacteria, by way of addressing the limitations of claim 3.
Nionelli et al. teaches that lactic acid bacteria were isolated from hemp (Cannabis sativa L.) flour as spontaneously fermented dough (pg. 14, Abstract).

Further regarding claim 3, Silen shows a cannabis composition for medical use can include cannabis extract oil, such that single-dosage formulation of the cannabis composition includes 10 mg of THC (pg. 3, para. [0056] [Claim 3- in unit dosage form]).
The cannabis composition can be compressed into a solid and stable shape, such as a compressed sheet, a bar, or a stick (pg. 3, para. [0054] [Claim 3- the unit dosage form is compounded as an “other” unit dosage form]).

Silen as evidenced by Nionelli et al. does not show: 1) having increased cannabinoid in the amount of 12-300 percent compared to the starting hemp material prior to bacterial fermentation [Claim 3]. 

Chatterly provides information that would motivate one of ordinary skill in the art to use the lactic acid bacteria, shown by Nionelli et al., to increase the amount of cannabinoid (e.g., to 12-300%) in the bacterially fermented hemp compared to the starting hemp material prior to bacterial fermentation, by way of addressing the limitations of claim 3.
 Regarding claim 3, Chatterly teaches that lactic acid bacteria (LAB) can be used to improve the marijuana crop and lists extensive benefits that choosing this method can offer (i.e., of using LAB) can offer (pg. 2, lines 1-2). The benefits of using LAB on marijuana plants include, minimally: A higher presence of cannabinoids including both THC and CBD; and safe to use and non-toxic (pg. 2, last para.). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cannabinoid oral dosage form, consisting essentially of bacterially fermented hemp, compounded in a solid unit dosage form, as shown by Silen as evidenced by Nionelli et al., by preparing a cannabinoid oral dosage form having an increased cannabinoid in the amount of 12-300 percent compared to the starting hemp material prior to bacterial fermentation [Claim 3], with a reasonable expectation of success, because Chatterly teaches that applying lactic acid bacteria, as shown by Nionelli et al., to marijuana plants can increase the cannabinoid content (viz a viz THC and CBD) of said plants. Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have used lactic acid bacteria in a fermentation process with cannabis/hemp as substrate in order to increase the cannabinoid content of said cannabis/hemp (MPEP 2143 (I)(G)).
In addition, one of ordinary skill in the art would also have used routine optimization to have modified the bacterial fermentation process (e.g., by lengthening the fermentation time or selecting a specific type of bacterium) in order to produce a cannabinoid oral dosage form with an increased amount of cannabinoid, e.g., 12-300%, compared to the starting hemp material prior to bacterial fermentation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of cannabinoid oral dosage form production would be motivated to optimize the health-related beneficial characteristics of said oral dosage form, such as an increased amount of cannabinoid, which has therapeutic properties.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Silen as evidenced by Nionelli et al. in view of Callaway, as applied to claims 1, 2, 5 and 6 above, and further in view Hugh (U.S. Patent Application Publication No. 2017/0202895 A1), and Crouter et al. ((2014) AAPS PharmSciTech 15(1): 65-74). 

Silen as evidenced by Nionelli et al. in view of Callaway, as applied to claims 1, 2, 5 and 6, do not show: 1) each oral dosage form contains less than 10% water as moisture [Claim 4].

Silen further addresses some of the limitations of claim 4.
Regarding claim 4, Silen shows a cannabis composition which can be adapted for oral use. Such a smokeless cannabis composition allows for the controlled release of cannabinoids, such as THC (tetrahydrocannabinol) and cannabidiol (CBD) (pg. 2, para. [0028] [Claim 4- said cannabinoid is one or more of cannabidiol or cannabinol]).

Hugh addresses the limitations of claim 4.
	Hugh shows a cannabis composition in a compressed pellet form and a method of preparing a cannabis composition in a compressed pellet form (pg. 1, para. [0015] [nexus to Silen] [compressed form of cannabis]). In some embodiments, the compressed pellet may include a pill, a capsule, a tablet, a soft-gel, a bead, and the like. The compressed pellet may be of any shape, such as oval, spherical, cylindrical, conical, cubic, rectangular, and the like (pg. 3, para. [0027] [nexus to Silen] [other compounded dosage forms]). The cannabis composition may include between about 50% to about 100% (w/w) of a tetrahydrocannabinol extract (pg. 1, para. [0016] [nexus to Silen] [a cannabinol as cannabinoid]). The compressed pellet may be packaged for dispensing. The packaging may house an individual compressed pellet in unit dose or a plurality of pellets in unit dosages (pg. 3, para. [0032] [nexus to Silen] [in unit dosage form]). An ingestible compressed pellet may be swallowed or contacted with a mucous membrane for absorption over time (pg. 3, para. [0028] [nexus to Silen] [oral form]).
Regarding claim 4, in some embodiments, the method may include
dehydrating the Cannabis crop. The dehydrating may include heating (pg. 3, para. [0034] [nexus to Silen] [heating step]). After dehydrating, the Cannabis crop may include a moisture content percentage (w/w) with respect to the Cannabis crop of less than
about one or more of: 15%, 14%, 13%, 12%, 11%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, 0.1 %, 0.05%, and 0%, or a
range between any of the preceding values, for example, between about 0.2% and about 0.5%, between about 0.4% and about 1 %, and the like (pg. 3, para. [0034]). The moisture percentage may refer to a water concentration (pg. 5, para. [0049] [Claim 4- each oral dosage form contains less than 10% water as moisture]).

	Crouter et al. provides information that would motivate one of ordinary skill in the art of tablet production (as shown by Hugh and other compounded or compressed solid form dosages, as shown by Silen) to maintain a water content in the tablet of less than 10%, by way of addressing the limitations of claim 4. 
	Regarding claim 4, Crouter et al. shows a study which investigates the effect of moisture on the flowability of pharmaceutical excipients (pg. 65, Title). As flowability and dynamic density change with moisture content, to ensure consistent production of high-quality tablets, the moisture content of the powders must be measured and controlled (pg. 65, Abstract). Powder flow is critical during tableting. The powder must flow easily and uniformly into the tablet dies to ensure tablet weight uniformity and production of tablets with consistent and reproducible properties (pg. 66, column 1, last para. thru column 2, line 1). Table 1 shows a summary of previous studies investigating the effect of moisture content on powder flowability. All except one type of powder (i.e., theophylline) was tested at moisture content levels of less than 10% (pg. 66, Table I). In the described study, four (of six) of the tested excipients (MCC (microcrystalline cellulose), CMC (carboxymethyl cellulose), PVP (polyvinylpyrrolidone), and
potato starch), showed decreased flowability with increasing moisture content (pg. 73, column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cannabinoid oral dosage form, consisting essentially of bacterially fermented hemp, compounded in a solid unit dosage form, as shown by Silen as evidenced by Nionelli et al. in view of Callaway, as applied to claims 1, 2, 5 and 6 above, by formulating each oral dosage form so that it contains less than 10% water as moisture [Claim 4], as shown by Hugh, with a reasonable expectation of success, because Hugh shows that the cannabis material used to prepare the described compressed pellets has a moisture level of less than 10% water which is achieved by dehydrating/heating. Therefore, one of ordinary skill in the art would perform the heating step, shown by Silen, so as to reduce the water content level of the cannabis pressed into solid forms to less than 10% (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Crouter et al. teaches that a general range for testing powder flowability, as it relates to tablet production, is 10% or less, and also teaches that increased moisture content in a powder to be compounded or compressed into a tablet can adversely affect the tableting process. Therefore, one of ordinary skill in the art of powder tableting would have been motivated to have formulated the instantly claimed cannabinoid oral dosage form (which is shown by Silen) to contain less than 10% water, because said oral dosage is to be compounded as a tablet (which is shown by Hugh) or other compressed/compounded solid form (as shown by Silen, as an “other unit dosage form” as instantly-claimed). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631